Citation Nr: 0529156	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  05-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to June 
1958.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for multiple 
sclerosis.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On his June 2005 substantive appeal, the veteran requested a 
personal hearing before a Veterans Law Judge.  Specifically, 
he elected to attend a Board hearing via videoconference in 
lieu of an "in person" hearing.  The veteran has not yet 
been afforded his requested hearing.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2005).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2005), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  Inasmuch as 
videoconference hearings are scheduled by the RO, a remand is 
necessary in order to ensure full compliance with due process 
requirements.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) (2005).



Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran and any representative of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2005).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 

